DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on September 15, 2022.
No claims have been amended.
Claims 1, 8, and 15 are independent. As a result claims 1-20 are pending in this office action.

Response to Arguments
Applicant's arguments filed September 15, 2022 regarding the rejection of claims 1, 8, and 15 under 35 U.S.C 103 have been fully considered but they are not persuasive.
Applicant argues, regarding claims 1, 8, and 15 Chitalia does not teach or suggest the following limitation, wherein the collection, the distribution and the usage of the data is based on a schedule indicating the performance information and the health information collected from the multiple assets as disclosed in Applicants’ invention.
Examiner respectfully disagrees with applicant’s assertions. 
With regards to a), Examiner appreciates the interpretation of the description given by Applicant in the response. In Fig. 2, Figs. 9A-B, col. 10 ln 30-42 Chitalia teaches " Dashboard 203 may also present information about the health and risk for one or more virtual machines 148 or other resources within data center 110. In some examples, "health" may correspond to an indicator that reflects a current state of one or more virtual machines 148. For example, an example virtual machine that exhibits a health problem may be currently operating outside of user-specified performance policy. "Risk" may correspond to an indicator that reflects a predicted future state of one or more virtual machines 148, such that an example virtual machine that exhibits a risk problem may be may be unhealthy in the future. Health and risk indicators may be determined based on monitored metrics and/or alarms corresponding to those metrics.”, col. 17 ln 30-45, Chitalia teaches “For example, 70% CPU usage may be considered normal for Monday mornings between 10:00 AM and 12:00 PM, but the same amount of CPU usage may be considered abnormally high for Saturday nights between 9:00 PM and 10:00 PM. With dynamic thresholds, policy agent 205 may learn trends in metrics across all resources in scope to which an alarm applies. For example, if an alarm is configured for a host aggregate, policy agent 205 may learn a baseline from metric values collected for hosts in that aggregate. Similarly, policy agent 205 may, for an alarm with a dynamic threshold configured for a project, learn a baseline from metric values collected for instances in that project. Then, policy agent 205 may generate an alarm when a measurement deviates from the baseline value learned for a particular time period. Alarms having a dynamic threshold may be configured by metric, period of time over which to establish a baseline”, col. 17 ln 54-60 Chitalia teaches “an alarm may be characterized by its mode, such as an "alert mode," or an "event mode." When an alarm is configured as an alert, policy agent 205 may send a notification to policy controller 201 or otherwise notify policy controller 201 and/or other components of data center 110 whenever the state of the alert changes.”. Therefore, policy agent for collecting usage metrics based on scheduling alarms , indicating performance information and applying dynamic thresholds for configured time periods that alert when a health problem is indicated, in which monitored metrics indicate performance and health information corresponding to policy for dynamic thresholds for specified time periods.


Applicant argues, regarding claims 1, 8, and 15 Chitalia does not teach or suggest the following limitation, the schedule generated according to a framework by cross-referencing the performance information and the health information of the multiple assets and a collection model with applications of the framework as disclosed in Applicants’ invention.
Examiner respectfully disagrees with applicant’s assertions. 
With regards to b), Examiner appreciates the interpretation of the description given by Applicant in the response. In Fig. 2, Figs. 9A-B, col. 33 ln 35-50 Chitalia teaches "policy agent 205 may allocate shared portions of cache 245 based on a priority class of the instance, classification of the instance, or based on application workload. In some examples, the cache may be allocated on a per-CPU socket basis ( e.g., per processor 240 basis). Policy agent 205
may perform allocations based on usage, current scheduling pattern of the set of  processes, and CPU core pinning attributes of the instance, the virtual machine, or the application. Policy agent 205 and/or policy controller 201 may classify one or more virtual machines 148 based on the manner in which each virtual machine consumes shared resources. For example, policy agent 205 may monitor metrics, including internal processor metrics for each of virtual machines 148 over a period of time. Policy agent 205 may, for each of virtual machines 148, determine patterns of usage of cache”, col. 35 ln 2-15, Chitalia teaches “evaluates alarms included in each of profiles 213 by comparing the alarm thresholds to usage metrics 216 for the corresponding resource using any of the aforementioned techniques for static or dynamic thresholding, immediate or historic usage data, for instance. Based on evaluating the multiple alarms within a profile 213 for an element by virtue of direct association with the element or indirect association with the element because the element is configured by policy control engine 211 as a member of a group associated with a profile that includes one or more alarms, analytics engine 214 sets the profile to active or inactive and may perform any of the aforementioned ameliorative, reporting, and or notification operations. Therefore, allocations based on usage and scheduling patterns of set processes by monitoring metrics for each virtual machine over a period of time and determining pattern usage and evaluating alarms of each profile in comparing alarm thresholds to usage metrics for corresponding resources.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Daijavad et al. (US 2018/0013633) (hereinafter Daijavad) in view of Nesler et al. (US 2016/0334825) (hereinafter Nesler), and in further view of Lear et al. (US 2017/0033984) (hereinafter Lear) and Chitalia et al (US 11,323,327) (hereinafter Chitalia).
Regarding claim 1, Daijavad teaches a method for receiving, by the at least one processing device, user input of a customization to the at least one predefined data classification to generate at least one customized data classification associated with one or more second policies (see Figs. 3-4, para [0014-0016], para [0056-0057], discloses receiving vendor generated specified roles (customized data classification) for components based on a type of environment and from respective vendors associated with respective vendor policies (second policies)); storing, by the at least one processing device, the at least one customized data classification in the data store (see para [0016-0017], para [0056], discloses storing vendor roles from respective vendors in a  component roles repository in the composition system); collecting, by the at least one processing device, asset data from at least one of the multiple assets (see Figs. 4-5, para [0056], para [0059], discloses composition system storing component data for types of environments); and processing, by the at least one processing device, the collected asset data according to the one or more second policies associated with the at least one customized data classification (see Fig. 3, Fig. 7, para [0017-0018], para [0056-0057], para [0059], discloses industrial setup for component data according to vendor policy restrictions and vendor specific roles for different environments).
Daijavad does not explicitly teach receiving a user input of at least one predefined data classification associated with multiple assets in an industrial process control system, in accordance with one or more first policies, wherein the one or more first policies includes: rules and restrictions, the one or more first policies indicative of how data is collected, stored, presented, and processed and related to the multiple assets in the industrial process control system; accessing, by at least one processing device from a data store, the at least one predefined data classification for asset data associated with the multiple assets in the industrial process control system, wherein the at least one predefined data classification is associated with the one or more first policies, wherein the data store stores a plurality of data classifications for asset data.
Nesler teaches receiving a user input of at least one predefined data classification associated with multiple assets in an industrial process control system, in accordance with one or more first policies (see Fig. 1A, Figs. 2-3, para [0038], para [0044], discloses receiving user defined data for changing conditions in building subsystem normalization that is associated with multiple building subsystems and multiple enterprise control applications according to policies); accessing, by at least one processing device from a data store, the at least one predefined data classification for asset data associated with the multiple assets in the industrial process control system (see Figs. 1A-B-2, para [0030], para [0037-0038], discloses accessing normalized data from multiple building subsystems and determine and command appropriate adjustments for associated building subsystems), wherein the at least one predefined data classification is associated with the one or more first policies, wherein the data store stores a plurality of data classifications for asset data (see Fig. 1A, Figs. 2-3, para [0030], para [0040], discloses building subsystem normalization data associated with policies for building subsystems).
Daijavad/Nesler are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Daijavad to receive user input for predefined data classification associated with industrial process control system from disclosure of Nesler. The motivation to combine these arts is disclosed by Nesler as “a building management system configured to improve building efficiency, to enable greater use of renewable energy sources, and to provide more comfortable and productive buildings” (para [0021]) and receiving user input for predefined data classification associated with industrial process control system is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Daijavad/Nesler do not explicitly teach wherein the one or more first policies includes: rules and restrictions, the one or more first policies indicative of how data is collected, stored, presented, and processed and related to the multiple assets in the industrial process control system, wherein the rules and restrictions restrict a collection of the data, a distribution of the data, and a usage of the data based on types of performance or health information of the multiple assets in the industrial process control system.
Lear teaches wherein the one or more first policies includes: rules and restrictions, the one or more first policies indicative of how data is collected, stored, presented, and processed and related to the multiple assets in the industrial process control system (see Fig. 1, Fig.4, para [0019-0020], para [0041-0042], discloses policies including restrictions and policies indicating collected, stored, presented and processes for manufacture based usage indicating manufacturer’s operational requirements for access control, storage, and processing of respective device type classification), wherein the rules and restrictions restrict a collection of the data, a distribution of the data, and a usage of the data based on types of performance information and health information of the multiple assets in the industrial process control system (see Fig. 1, Figs. 4-5, para [0041-0042, 0045], para [0058], discloses policy restricting communication path (collection, distribution, and usage) data of a device based on classifier/identifier of device and usage descriptions and monitor traffic sent by devices to determine if traffic violates auditing rules).
Daijavad/Nesler/Lear are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Daijavad/Nesler to include rules and restrictions, the one or more first policies indicative of how data is collected, stored, presented, and processed and related to the multiple assets from disclosure of Lear. The motivation to combine these arts is disclosed by Lear as “the usage descriptions include information understood by the controller so that the controller can provide the appropriate configuration (access policies) to other network devices in the network infrastructure” (para [0029]) and including rules and restrictions, the one or more first policies indicative of how data is collected, stored, presented, and processed and related to the multiple assets is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Daijavad/Nesler/Lear do not explicitly teach wherein the collection, the distribution and the usage of the data is based on a schedule indicating the performance information and the health information collected from the multiple assets, the schedule generated according to a framework by cross-referencing the performance information and the health information of the multiple assets and a collection model with applications of the framework.
Chitalia teaches wherein the collection, the distribution and the usage of the data is based on a schedule indicating the performance information and the health information collected from the multiple assets (see Fig. 2, Figs. 9A-B, col. 10 ln 30-42, col. 17 ln 30-45, col. 17 ln 54-60, discloses policy agent for collecting usage metrics based on scheduling alarms , indicating performance information and applying dynamic thresholds for configured time periods that alert when a health problem is indicated, in which monitored metrics indicate performance and health information corresponding to policy for dynamic thresholds for specified time periods), the schedule generated according to a framework by cross-referencing the performance information and the health information of the multiple assets and a collection model with applications of the framework (see Fig. 2,  Figs. 9A-B, col. 33 ln 35-50, col. 35 ln 2-15, discloses allocations based on usage and scheduling patterns of set processes by monitoring metrics for each virtual machine over a period of time and determining pattern usage and evaluating alarms of each profile in comparing alarm thresholds to usage metrics for corresponding resources).
Daijavad/Nesler/Lear/Chitalia are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Daijavad/Nesler/Lear to include scheduling indicating performance and health information from disclosure of Chitalia. The motivation to combine these arts is disclosed by Chitalia as “improve the operation, efficiency, and consistent performance of data center” (col. 13 ln 1-2) and including scheduling indicating performance and health information is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
 
Regarding claim 8, Daijavad teaches an apparatus comprising: at least one processing device configured to (see Fig. 1, para [0037], discloses computing devices): receive user input of a customization to the at least one predefined data classification to generate at least one customized data classification associated with one or more second policies (see Figs. 3-4, para [0014-0016], para [0056-0057], discloses receiving vendor generated specified roles (customized data classification) for components based on a type of environment and from respective vendors associated with respective vendor policies (second policies)); store the at least one customized data classification in the data store (see para [0016-0017], para [0056], discloses storing vendor roles from respective vendors in a  component roles repository in the composition system); collect asset data from at least one of the multiple assets (see Figs. 4-5, para [0056], para [0059], discloses composition system storing component data for types of environments); and process the collected asset data according to the one or more second policies associated with the at least one customized data classification (see Fig. 3, Fig. 7, para [0017-0018], para [0056-0057], para [0059], discloses industrial setup for component data according to vendor policy restrictions and vendor specific roles for different environments).
Daijavad does not explicitly teach receive a user input of at least one predefined data classification associated with multiple assets in an industrial process control system, in accordance with one or more first policies, wherein the one or more first policies includes: rules and restrictions, the one or more first policies indicative of how data is collected, stored, presented, and processed and related to the multiple assets in the industrial process control system; accessing, by at least one processing device from a data store, the at least one predefined data classification for asset data associated with the multiple assets in the industrial process control system, wherein the at least one predefined data classification is associated with the one or more first policies, wherein the data store stores a plurality of data classifications for asset data.
Nesler teaches receive a user input of at least one predefined data classification associated with multiple assets in an industrial process control system, in accordance with one or more first policies (see Fig. 1A, Figs. 2-3, para [0038], para [0044], discloses receiving user defined data for changing conditions in building subsystem normalization that is associated with multiple building subsystems and multiple enterprise control applications according to policies); access from a data store, the at least one predefined data classification for asset data associated with the multiple assets in the industrial process control system (see Figs. 1A-B-2, para [0030], para [0037-0038], discloses accessing normalized data from multiple building subsystems and determine and command appropriate adjustments for associated building subsystems), wherein the at least one predefined data classification is associated with the one or more first policies, wherein the data store stores a plurality of data classifications for asset data (see Fig. 1A, Figs. 2-3, para [0030], para [0040], discloses building subsystem normalization data associated with policies for building subsystems).
Daijavad/Nesler are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Daijavad to receive user input for predefined data classification associated with industrial process control system from disclosure of Nesler. The motivation to combine these arts is disclosed by Nesler as “a building management system configured to improve building efficiency, to enable greater use of renewable energy sources, and to provide more comfortable and productive buildings” (para [0021]) and receiving user input for predefined data classification associated with industrial process control system is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Daijavad/Nesler do not explicitly teach wherein the one or more first policies includes: rules and restrictions, the one or more first policies indicative of how data is collected, stored, presented, and processed and related to the multiple assets in the industrial process control system, wherein the rules and restrictions restrict a collection of the data, a distribution of the data, and a usage of the data based on types of performance or health information of the multiple assets in the industrial process control system.
Lear teaches wherein the one or more first policies includes: rules and restrictions, the one or more first policies indicative of how data is collected, stored, presented, and processed and related to the multiple assets in the industrial process control system (see Fig. 1, Fig.4, para [0019-0020], para [0041-0042], discloses policies including restrictions and policies indicating collected, stored, presented and processes for manufacture based usage indicating manufacturer’s operational requirements for access control, storage, and processing of respective device type classification), wherein the rules and restrictions restrict a collection of the data, a distribution of the data, and a usage of the data based on types of performance information and health information of the multiple assets in the industrial process control system (see Fig. 1, Figs. 4-5, para [0041-0042, 0045], para [0058], discloses policy restricting communication path (collection, distribution, and usage) data of a device based on classifier/identifier of device and usage descriptions and monitor traffic sent by devices to determine if traffic violates auditing rules).
Daijavad/Nesler/Lear are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Daijavad/Nesler to include rules and restrictions, the one or more first policies indicative of how data is collected, stored, presented, and processed and related to the multiple assets from disclosure of Lear. The motivation to combine these arts is disclosed by Lear as “the usage descriptions include information understood by the controller so that the controller can provide the appropriate configuration (access policies) to other network devices in the network infrastructure” (para [0029]) and including rules and restrictions, the one or more first policies indicative of how data is collected, stored, presented, and processed and related to the multiple assets is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Daijavad/Nesler/Lear do not explicitly teach wherein the collection, the distribution and the usage of the data is based on a schedule indicating the performance information and the health information collected from the multiple assets, the schedule generated according to a framework by cross-referencing the performance information and the health information of the multiple assets and a collection model with applications of the framework.
Chitalia teaches wherein the collection, the distribution and the usage of the data is based on a schedule indicating the performance information and the health information collected from the multiple assets (see Fig. 2, Figs. 9A-B, col. 10 ln 30-42, col. 17 ln 30-45, col. 17 ln 54-60, discloses policy agent for collecting usage metrics based on scheduling alarms , indicating performance information and applying dynamic thresholds for configured time periods that alert when a health problem is indicated, in which monitored metrics indicate performance and health information corresponding to policy for dynamic thresholds for specified time periods), the schedule generated according to a framework by cross-referencing the performance information and the health information of the multiple assets and a collection model with applications of the framework (see Fig. 2,  Figs. 9A-B, col. 33 ln 35-50, col. 35 ln 2-15, discloses allocations based on usage and scheduling patterns of set processes by monitoring metrics for each virtual machine over a period of time and determining pattern usage and evaluating alarms of each profile in comparing alarm thresholds to usage metrics for corresponding resources).
Daijavad/Nesler/Lear/Chitalia are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Daijavad/Nesler/Lear to include scheduling indicating performance and health information from disclosure of Chitalia. The motivation to combine these arts is disclosed by Chitalia as “improve the operation, efficiency, and consistent performance of data center” (col. 13 ln 1-2) and including scheduling indicating performance and health information is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 15, Daijavad teaches a medium containing instructions that, when executed by at least one processing device, cause the at least one processing device to (see para [0003], para [0005], discloses a medium and processor): receive user input of a customization to the at least one predefined data classification to generate at least one customized data classification associated with one or more second policies (see Figs. 3-4, para [0014-0016], para [0056-0057], discloses receiving vendor generated specified roles (customized data classification) for components based on a type of environment and from respective vendors associated with respective vendor policies (second policies)); store the at least one customized data classification in the data store (see para [0016-0017], para [0056], discloses storing vendor roles from respective vendors in a  component roles repository in the composition system); collect asset data from at least one of the multiple assets (see Figs. 4-5,  para [0056], para [0059] discloses composition system storing component data for types of environments); and process the collected asset data according to the one or more second policies associated with the at least one customized data classification (see Fig. 3, Fig. 7, para [0017-0018], para [0056-0057], para [0059], discloses industrial setup for component data according to vendor policy restrictions and vendor specific roles for different environments).
Daijavad does not explicitly teach receive a user input of at least one predefined data classification associated with multiple assets in an industrial process control system, in accordance with one or more first policies, wherein the one or more first policies includes at least one of: rules and restrictions, the one or more first policies indicative of how data is collected, stored, presented, and processed and related to the multiple assets in the industrial process control system; accessing, by at least one processing device from a data store, the at least one predefined data classification for asset data associated with the multiple assets in the industrial process control system, wherein the at least one predefined data classification is associated with the one or more first policies, wherein the data store stores a plurality of data classifications for asset data.
Nesler teaches receive a user input of at least one predefined data classification associated with multiple assets in an industrial process control system, in accordance with one or more first policies (see Fig. 1A, Figs. 2-3, para [0038], para [0044], discloses receiving user defined data for changing conditions in building subsystem normalization that is associated with multiple building subsystems and multiple enterprise control applications according to policies); access from a data store, the at least one predefined data classification for asset data associated with the multiple assets in the industrial process control system (see Figs. 1A-B-2, para [0030], para [0037-0038], discloses accessing normalized data from multiple building subsystems and determine and command appropriate adjustments for associated building subsystems), wherein the at least one predefined data classification is associated with the one or more first policies, wherein the data store stores a plurality of data classifications for asset data (see Fig. 1A, Figs. 2-3, para [0030], para [0040], discloses building subsystem normalization data associated with policies for building subsystems).
Daijavad/Nesler are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Daijavad to receive user input for predefined data classification associated with industrial process control system from disclosure of Nesler. The motivation to combine these arts is disclosed by Nesler as “a building management system configured to improve building efficiency, to enable greater use of renewable energy sources, and to provide more comfortable and productive buildings” (para [0021]) and receiving user input for predefined data classification associated with industrial process control system is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Daijavad/Nesler do not explicitly teach wherein the one or more first policies includes: rules and restrictions, the one or more first policies indicative of how data is collected, stored, presented, and processed and related to the multiple assets in the industrial process control system, wherein the rules and restrictions restrict a collection of the data, a distribution of the data, and a usage of the data based on types of performance or health information of the multiple assets in the industrial process control system.
Lear teaches wherein the one or more first policies includes: rules and restrictions, the one or more first policies indicative of how data is collected, stored, presented, and processed and related to the multiple assets in the industrial process control system (see Fig. 1, Fig.4, para [0019-0020], para [0041-0042], discloses policies including restrictions and policies indicating collected, stored, presented and processes for manufacture based usage indicating manufacturer’s operational requirements for access control, storage, and processing of respective device type classification), wherein the rules and restrictions restrict a collection of the data, a distribution of the data, and a usage of the data based on types of performance information and health information of the multiple assets in the industrial process control system (see Fig. 1, Figs. 4-5, para [0041-0042, 0045], para [0058], discloses policy restricting communication path (collection, distribution, and usage) data of a device based on classifier/identifier of device and usage descriptions and monitor traffic sent by devices to determine if traffic violates auditing rules).
Daijavad/Nesler/Lear are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Daijavad/Nesler to include rules and restrictions, the one or more first policies indicative of how data is collected, stored, presented, and processed and related to the multiple assets from disclosure of Lear. The motivation to combine these arts is disclosed by Lear as “the usage descriptions include information understood by the controller so that the controller can provide the appropriate configuration (access policies) to other network devices in the network infrastructure” (para [0029]) and including rules and restrictions, the one or more first policies indicative of how data is collected, stored, presented, and processed and related to the multiple assets is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Daijavad/Nesler/Lear do not explicitly teach wherein the collection, the distribution and the usage of the data is based on a schedule indicating the performance information and the health information collected from the multiple assets, the schedule generated according to a framework by cross-referencing the performance information and the health information of the multiple assets and a collection model with applications of the framework.
Chitalia teaches wherein the collection, the distribution and the usage of the data is based on a schedule indicating the performance information and the health information collected from the multiple assets (see Fig. 2, Figs. 9A-B, col. 10 ln 30-42, col. 17 ln 30-45, col. 17 ln 54-60, discloses policy agent for collecting usage metrics based on scheduling alarms , indicating performance information and applying dynamic thresholds for configured time periods that alert when a health problem is indicated, in which monitored metrics indicate performance and health information corresponding to policy for dynamic thresholds for specified time periods), the schedule generated according to a framework by cross-referencing the performance information and the health information of the multiple assets and a collection model with applications of the framework (see Fig. 2,  Figs. 9A-B, col. 33 ln 35-50, col. 35 ln 2-15, discloses allocations based on usage and scheduling patterns of set processes by monitoring metrics for each virtual machine over a period of time and determining pattern usage and evaluating alarms of each profile in comparing alarm thresholds to usage metrics for corresponding resources).
Daijavad/Nesler/Lear/Chitalia are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Daijavad/Nesler/Lear to include scheduling indicating performance and health information from disclosure of Chitalia. The motivation to combine these arts is disclosed by Chitalia as “improve the operation, efficiency, and consistent performance of data center” (col. 13 ln 1-2) and including scheduling indicating performance and health information is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 2, 9, and 16 Daijavad/Nesler/Lear/Chitalia teaches a method of claim 1, an apparatus of claim 8, and a medium of claim 15.
Daijavad further teaches wherein the data store is received from a vendor before the at least one predefined data classification is accessed from the data store (see Figs. 3-4, para [0014-0015], para [0056], discloses vendor component data received before component roles are accessed from composition system based on a type of environment).

Regarding claims 3, 10, and 17 Daijavad/Nesler/Lear/Chitalia teaches a method of claim 1, an apparatus of claim 8, and a medium of claim 15.
Daijavad further teaches wherein the data store is prepopulated by the vendor before the data store is received from the vendor (see Fig. 4, Fig. 7, para [0014-0015], para [0071], discloses component repository and vendor restriction repository storing vendor specific data before composition system receives vendor specific data).

Regarding claims 4, 11, and 18 Daijavad/Nesler/Lear/Chitalia teaches a method of claim 1, an apparatus of claim 8, and a medium of claim 15.
Daijavad further teaches wherein collecting the asset data from at least one of the multiple assets comprises collecting the asset data in accordance with at least one of the data classifications stored in the data store (see Fig. 7, para [0003], para [0066], para [0069], discloses receiving role assignments for component placeholder for an industrial setup in a composition system).

Regarding claims 5, 12, and 19 Daijavad/Nesler/Lear/Chitalia teaches a method of claim 1, an apparatus of claim 8, and a medium of claim 15.
Daijavad/Nesler do not explicitly teach wherein the predefined and customized data classifications comprise at least one of financial data, personal data, and inventory data.
Lear teaches wherein the predefined and customized data classifications comprise at least one of financial data, personal data, and inventory data (see para [0042], para [0050], discloses inventory data in plant environment).

Regarding claims 6, 13, and 20 Daijavad/Nesler/Lear/Chitalia teaches a method of claim 1, an apparatus of claim 8, and a medium of claim 15.
Daijavad does not explicitly teach wherein the first and second policies comprise at least one of: a legal policy, a regulatory policy, an industry standard, and a regional custom or geographical custom.
Lear teaches wherein the first and second policies comprise at least one of: a legal policy, a regulatory policy, an industry standard, and a regional custom or a geographical custom (see para [0019], discloses quality of service policies and access control policies in which both are regulatory policies, it is known to one of ordinary skill in the art that regulatory policies include approaches in command and control (access control policies) and performance-based quality of services (quality of service policies), in addition to prior art of record Lear stating ‘and/or other policies’, which can include legal policy, industry standard policy, and regulatory policy.).

Regarding claims 7 and 14 Daijavad/Nesler/Lear/Chitalia teaches a method of claim 1 and an apparatus of claim 8.
Daijavad further teaches wherein the user input of the customization to the at least one predefined data classification is received at a graphical user interface controlled by the at least one processing device (see Fig. 4, para [0061], para [0069-007], discloses receiving vendor specific data at a user interface).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159